           Case 1:17-cv-02989-AT Document 598 Filed 09/04/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


    DONNA CURLING, et al.,                     :
                                               :
                                               :
          Plaintiffs,                          :
                                               :
    v.                                         :          CIVIL ACTION NO.
                                               :          1:17-CV-2989-AT
    BRAD RAFFENSPERGER, et al.,                :
                                               :
                                               :
          Defendants.                          :


                                           ORDER

         The Court held a conference with all parties’ counsel on August 27, 2019 to

address pending discovery disputes, Defendants’ Consolidated Motion to Clarify

Preliminary Injunction Brief, and other related issues raised in the Coalition

Plaintiffs’ Status Report. (Docs. 582, 584, 586.) In the course of the conference,

the Court answered and addressed each of the Defendants’ specific requests for

clarification regarding remedial directives contained in the Court’s Order of August

15, 2019. The Court therefore deems the Defendants’ Motion to be resolved. 1 (Def.’s

Mot. For Clarification, Doc. 584; Order, Doc. 579.) The Court also requested

further information from Defendants’ counsel concerning changes in the handling

of the voter registration data system, PPC eNet voter registration related software

application, and the Dominion Electronic Poll Book (EPoll) express poll voter


1   Accordingly, the Court DIRECTS the Clerk to terminate Defendants’ Motion [Doc. 584].
        Case 1:17-cv-02989-AT Document 598 Filed 09/04/19 Page 2 of 4



check-in system adopted via the new Dominion contract. The Court viewed this

information as relevant to issues posed in the Coalition Plaintiffs’ status report

relating to implementation of paragraphs (1) and (5) of the Court’s remedial

directives set forth in the Court’s August 15th Order. (Doc. 579 at 149-150; Doc.

586 at 4-5.)

      The State’s handling of the voter registration data and express poll voter

check-in system was undergoing change at the time of the July 2019 preliminary

injunction hearing based on the Secretary of State’s imminent contractual

engagement of a new voting systems provider (Dominion) and determination that

it would house voter registration data within the Office of the Secretary of State

(“SOS”). The Court therefore asked Defense counsel during the phone conference

how the Secretary of State’s Office planned to proceed in connection with its use of

the PCC eNet voter registration related software in tandem with Dominion’s

electronic pollbook program, equipment, and express poll voter check-in

processes. This had not been totally clear because on one hand, the State had

recently contracted for the continued availability of PCC’s software for managing

the voter registration database but also had contracted with Dominion to manage

the voter database to be used in the Dominion EPoll voter check-in system at the

polls. As discussed in the Court’s August 15, 2019 Order:

      [T]he State recently advised the Court that effective July 1, 2019, it had
      modified its contract with its long-term vendor PCC that owns the license
      for the statewide voter registration eNet software. PCC hosted and managed
      Georgia’s voter registration databases until July 1, 2019 when the State
      modified its contract to take over that function. PCC continues to own the


                                         2
         Case 1:17-cv-02989-AT Document 598 Filed 09/04/19 Page 3 of 4



       license for the voter registration eNet software applications and remains
       under contract with the State for maintenance and support of the software
       applications. The State has thus far provided limited information to the
       Court regarding how it will perform this function other than that it is taking
       over hosting the data base. (Tr. Vol. 1, Doc. 570 at 70-71.) The Court notes,
       though, that the SOS’s new contract with Dominion Voting Systems dated
       July 29, 2019, provides for Dominion’s provision and billing for electronic
       pollbook hardware and software and the State Defendants’ July 30, 2019
       filing clearly indicates that Dominion will be managing the electronic
       pollbook function. (¶ 10.1.7; Doc. 556.)

(Doc. 579 at footnote 57.)

       The State’s counsel affirmatively indicated during the August 27, 2019

phone conference that the Dominion system would replace the PCC ExpressPoll

book at the voting polls, and as earlier represented, the voter registration database

would now be housed within the Secretary of State’s Office (“SOS”) and further,

that SOS would use PCC’s software application for voter registration database

management. 2 In sum, for clarity of the record, this means: (1) Effective July 1,

2019 the SOS and PCC agreed that the PCC voter database would be transferred to

and housed by the SOS. 3 (2) The SOS is managing the voter registration database

with the PCC software Enet application. (3) Dominion’s EPoll books will pull voter

registration and precinct data from the SOS voter registration database recently

transferred to the SOS from PCC, and Dominion will use its own EPoll software for

operation of its express poll functions (approval of voter check-in, identification

and creation of proper ballot and electronic voter cards).


2  Tr. of August 27, 2019 conference, Doc. 590 at 34.
3  As discussed at length in the Court’s August 15th Order, the voter registration database that
feeds the ExpressPoll functions was previously housed at PCC and managed with PCC’s eNet
software application.

                                               3
        Case 1:17-cv-02989-AT Document 598 Filed 09/04/19 Page 4 of 4



      Remedial paragraphs (1) and (5) of the Court’s Order of August 15th were

intended to address significant voter registration security, exposure, and accuracy

eNet issues that interfaced with the integrity of the GEMS/DRE voting system.

These issues had their roots in major software and network management

deficiencies, among other sources. And they were identified both in Fortalice’s

October 2017 and February 18, 2018 Reports, (Docs. 510-5, 510-7), as well as in an

array of other evidence presented in the preliminary injunction record. The Court

has proceeded on the premise that the parties will use good judgment and their

knowledge of the Court’s Order in construing the provisions of the Court’s Order.

In the event there is any lack of clarity, the Court notes that remedial paragraphs

(1) and (5) anticipated the need for close examination and tackling of voter

registration data system exposure, data accuracy, and software issues. And the

Court in turn recognizes that accuracy problems baked into the SOS voter database

(whether due to defective software, exposure, hacking, etc.) would transfer or

migrate to the new Dominion EPoll system unless properly addressed.

      IT IS SO ORDERED this 4th day of September, 2019.


                                      ___________________________
                                      AMY TOTENBERG
                                      UNITED STATES DISTRICT JUDGE




                                        4
